Citation Nr: 0317155	
Decision Date: 07/23/03    Archive Date: 07/31/03	

DOCKET NO.  02-06 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to an increased (compensable) disability 
evaluation for residuals of a thyroidectomy.  

3.  Entitlement to an increased (compensable) disability 
evaluation for residuals of a laparotomy.


REPRESENTATION

Appellant represented by:	Dr. [redacted], wife and 
agent



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1952 to July 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
VARO in St. Petersburg, Florida, which determined that new 
and material evidence adequate to reopen a claim for service 
connection for a back disorder had not been submitted.  It 
was also determined that noncompensable evaluations for 
residuals of a thyroidectomy and for residuals of a 
laparotomy were confirmed and continued.  

A review of the evidence of record discloses that by rating 
decision dated in April 2002, entitlement to a total 
compensation rating based on individual unemployability by 
reason of service-connected disabilities was denied.  The 
veteran was notified of the determination by communication 
dated that same month.  Testimony from the veteran and his 
wife at the hearing before the undersigned in November 2002, 
and communications of record reveal that they have disagreed 
with this denial action.  Accordingly, the matter is referred 
to the RO for appropriate action.  

Other evidence of record, including additional testimony at 
the hearing, and a November 2002 statement from the veteran, 
seem to be raising additional issues that have not been 
developed or adjudicated for review by the Board at this 
time.  Those matters include what appear to be a claim for 
service connection for residuals of a brain concussion and 
service connection for disability resulting from liquid 
mercury poisoning, allegedly sustained while hospitalized in 
service.  These matters are referred to the RO for 
appropriate consideration.


REMAND

By letter dated in April 2001, the veteran was informed of 
what evidence would be needed to establish entitlement to 
service connection for a low back disorder, what information 
or evidence would be needed from him, and what he could do to 
help his claim.  The veteran was not apprised of the 
obligations and duties of VA under the Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 
2096, (2000).  Recent case law has made clear that the 
Board's failure to address adequately in a decision the 
notice provisions in 38 U.S.C.A. § 5103(a), is sufficient 
reason for remand pursuant to 38 U.S.C.A. § 7104.  Charles v. 
Principi, 16 Vet. App. 370 (2002).  

With regard to the increased rating issues, the veteran and 
his wife have submitted the report of a May 2001 visit to a 
"VA community-based outpatient clinic."  The examining 
physician referred to a disfiguring scar resulting from the 
laparotomy the veteran underwent in service.  However, the 
physician did not address whether or not the scar was tender, 
painful, and/or productive of functional impairment.  A 
review of the record discloses that the veteran has 
complained of the scarring being tender and painful and 
productive of functional impairment.  However, he has not 
been accorded an examination with regard to the residuals of 
the laparotomy or residuals of a thyroidectomy for many 
years.

With regard to whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a back disorder, in response to a question by 
the undersigned at the November 2002 hearing as to whether a 
physician had indicated there was a causal connection between 
current back problems and an injury the veteran sustained to 
the back in service, the veteran responded "yes, the doctor 
that actually did the surgery in the follow-up."  The 
veteran's wife added "that's in there."  They appear to be 
referring to a March 1993 statement from R. B. Thornton, M.D.  
However, the statement from that physician which is of record 
does not contain an opinion relating current back 
difficulties to the veteran's active service.  

Given the necessity to obtain new VA examinations and in 
light of recent case law, the Board finds that the case must 
be REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations, found at 66 Fed. 
Reg. 45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to the 
disabilities at issue.  With any 
necessary authorization from him, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by him that have not been 
secured previously.  Of particular 
interest is a statement from the 
physician they referred to at the recent 
hearing before the undersigned who 
reportedly expressed an opinion as to the 
etiology of the veteran's current back 
problems being his experiences while on 
active duty.  R. B. Thornton, M.D., 
Indian Hills Medical Center, Suite 201, 
1649 McFarland Boulevard North, 
Tuscaloosa, Alabama, 35406, should be 
contacted and asked to provide any 
records other than the March 7, 1993, 
statement, pertaining to his treatment 
and evaluation of the veteran.  

3.  The veteran should be afforded a VA 
examination by a physician with 
appropriate knowledge to determine the 
current nature, extent, and 
manifestations of his residuals of a 
laparotomy and residuals of a 
thyroidectomy.  The examiner should 
indicate whether any scars associated 
with the procedures are superficial, 
fully nourished, or with repeated 
ulceration; or are tender and painful on 
objective demonstration.  The examiner 
should ascertain the level of impairment, 
if any, that has resulted from the 
procedures.  The claims file should be 
made available to the examiner for review 
prior to and during the examination.  If 
the examiner finds that additional 
examination is deemed warranted by other 
specialists in order to ascertain the 
nature or etiology of various symptoms, 
this development should be conducted.  

4.  Then, the RO should review the record 
and ensure that all development actions 
have been conducted and completed in 
full.  The RO should then undertake any 
other action required to comply with the 
duty to assist requirements of the VCAA 
and VA's implementing regulations. 

5.  Then, the RO should readjudicate the 
claims.  If any benefit sought is not 
granted to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued.  If the veteran does not 
appear for an examination without good 
cause, the supplemental statement of the 
case should include reference to the 
provisions of 38 C.F.R. § 3.655 (2002).  

After the veteran and his wife have been given an opportunity 
to respond to the supplemental statement of the case, the 
claims folder should be returned to the Board for further 
appellate review, if otherwise in order.  The purpose of this 
REMAND is to obtain more current data and to comply with 
governing adjudicative procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



